 246DECISIONSOF NATIONAL LABOR RELATIONS BOARDand the Regional Director is instructed to issue a certificateof results to that effect.[Text of Direction of Election omitted from publication.]Member Peterson, dissenting:The only justification for directing a self-determinationelection in the present case is the craft character of theelectricians' group. However, as stated in my dissent in theHamilton case,5 this factor is insufficient to warrant a self-determination electionwhere, as here, there has been asuccessful collective-bargaining history for approximately 10years.5W. C. Hamilton and Sons, 104 NLRB 627.THE GENERAL TIRE AND RUBBER COMPANYandLOCALUNION NO. 211 OF THE UNITED ASSOCIATION OFJOURNEYMEN AND APPRENTICES OF THE PLUMBINGAND PIPEFITTING INDUSTRY OF THE UNITED STATESAND CANADA, AFL, Petitioner. Cases Nos. 39-RC-583and 39-RC-599. July 21, 1953DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a hearing was held in thesecases before Clifford W. Potter and John F. Burst, hearingofficers. The hearing officers' rulingsmade at the hearingare free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with these casesto a three-member panel [Members Murdock, Styles, andPeterson].iln its brief, the Employer moved to dismiss the petition in Case No. 39-RC-599 on thegrounds, in substance, (1) that the Petitioner does not have an adequate showing of interestamong employees sought therein; and (2) that the hearing officer acted improperly in ad-vising the Petitioner at the hearing on the petition in Case No. 39-RC-583. The motion isdenied.As to (1): Showing of interest is an administrative expedient and is not litigable by thepartiesMoreover, we are administratively informed that the Petitioner has an adequateshowing of interest among employees sought in Case No. 39-RC-599 Swift R, Company,94 NLRB 917.As to (2): On March 23, 1953, the Petitioner filed its petition in Case No 39-RC-583,requesting a unit of pipefitters and welders. At the hearing on this petition, held on April 10,1953, the Petitioner sought to amend its petition to include instrument repairmen, insulators,and salvagemen. The hearing officer advised the Petitioner to file new or amended petitions,and adjourned the hearing On the same day, the Petitioner filed an amended petition request-ing a unit of pipefitters, welders, insulators, and salvagemen and a new petition in Case No.39-RC-599, requesting a unit of instrument repairmen. At the consolidated hearing, held onMay 12, 1953, all parties were afforded full opportunity to litigate any issue raised by thepetitions. So far as the record discloses, the Employer was not prejudiced in any way by thisprocedure. Cf. Paraffine Companies, Inc., 85 NLRB 325.106 NLRB No. 49. THE GENERAL TIRE AND RUBBER COMPANY247Upon the entire record in these cases, the Board finds:1.The Employerisengagedincommerce within themeaning of the Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct.4.From the larger plant unit of which they have been apart, the Petitioner seeks to sever two separate units of em-ployees at the Employer's rubber plant at Baytown, Texas,(1) pipefitters and (2) instrument repairmen. The Employer,alleging the integration of its operations and the previoushistory of bargaining on a broader basis and, with respect tothe proposed pipefitters' unit, the diverse skills of employeessought for inclusion therein, contends that employees inneither requested unit may constitute a separate appropriateunit at this time. Houston Metal Trades Council, A. F. of L.,the Intervenor herein, contends that its present contract unitis the appropriate bargaining unit for all these employees.The Employeris engagedat its Baytown, Texas, plant in themanufacture of synthetic rubber by the polymerization ofbutadiene and styrene in "a continuous flow process." Thisintegrated process is a mechanical and chemical operationcarried on 24 hours per day, 7 days per week.The Employer divides its operations, under the overalldirection of its general manager, into many sectors, eachunder the directionof a manager,superintendent, or othersupervisor. These sectors include, among others, the techni-cal and production divisions, the personnel office, the payrollsection, and the safetyengineeringand the engineering de-partments.The Employer's engineeringdepartment, under the overallsupervision of the chiefengineer,includes (a) the engineeringand design sector and (b) the field forces. Engineers and adraftsman, under the immediate supervision of the chief engi-neer, constitutethe engineeringand design sector. Theapproximately 29 employees sought by the instant Petitionerare all a part of the field forces, who work under the overallsupervision of the Employer's assistant maintenanceengineerand the separate immediate supervision of maintenanceforemen. The approximately 23 employees in the proposedpipefitters' unit, with a boilermaker, and the approximately 6employees in the proposed instrument repairmen's unit workunder the separate immediate supervision of their respectivemaintenance foremen. Othermaintenance employees, in-cludingmachinists,sheetmetalworkers,millwrights oroilers, painters, carpenters, and laborers, work under theimmediate supervision of other maintenance foremen.Maintenance employees, including those sought by the Peti-tioner, work in the two maintenance shops, in a salvage shedor yard, and throughout the plant, where needed, and use acommon toolroom. All production and maintenance employees 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave or use the same change house,group insurance,parkinglot, clockalley,lunchroom,first-aid facilities,smoking sheds,and payday.There is no apprentice training program at theplant.For several years, the Employer and the Intervenor'spredecessor, Tri-Cities Central Labor and Trades Council,and the Employer and the Intervenor,have bargained foremployees sought herein by the Petitioner as part of a plantunit.The last contract between the Employer and the Inter-venorprovides,among other things, for plant and jobseniority and a common grievance procedure and vacationschedule.The Board has found that craft units may be appropriatefor bargaining purposes inthe synthetic rubber industry.' Theinstant record does not, in our opinion, disclose that theEmployer's production operations are so highly integrated asto persuade us to depart from this finding.3Nor does bar-gaining history on a broader basis preclude the severance ofcraft employees,where feasible.4 We therefore consider ontheirmerits the separate units requestedby thePetitioner.The proposed pipefitters' unit: Approximately 9 pipefittersand their leaderman and 7 helpers perform the customaryduties of their usual and respective work classifications. Wefind that pipefitters and their leaderman5 and helpers con-stitute a traditional craft group, and may, if they so desire,constitute a separate appropriate unit.6In the unit proposed for these employees, the Petitionerwould include welders, insulators,and salvagemen.Welders, of whom there are approximately four, are notregularlyassignedto work with any particular craftbut workwith whatever group may need their services. Under thesecircumstances, we shall not include welders in the pipefitters'group,butwe shall establish a separate voting group ofwelders and find that,if they so desire, welders may constitutea separate appropriate bargaining unit.'Approximatelytwo insulatorsapply thermalinsulation toboilers, valves,piping, and other fittings, to prevent loss ofheat or cold, as the case maybe.This work, about 75 percentofwhich relates to piping,issimilar to that done in otherplants by pipe coverers. It is not skilled craft work. An undis-closed number of salvagemen,formerly craftsmen with longemployment records but now unable to perform craft duties,collect and repair used parts,such as valves and flangesand other pipefittings, and supply them to other employeesfrom storage bins. Insulators and salvagemen are not pipe-2 Copolymer Corporation, 74 NLRB 921, and cases cited therein.3Cf International Paper Company, Southern Kraft Division, and International PaperCompany, Container Division, 94 NLRB 483.4Hudson Pulp & Paper Corporation, 94 NLRB 1018.5So far as the record discloses,leadermen proposed for inclusion in the units requestedherein are not supervisors as defined in the Act.6 McCarthy Chemical Company, 86 NLRB 14, and cases cited therein.7 International Paper Company (Southern Kraft Division), 96 NLRB 295. THE GENERAL TIRE AND RUBBER COMPANY249fitters, and we shall therefore exclude them from the craftvoting group of pipefitters.8The proposed instrument repairmen's unit: Approximatelyfour instrument repairmen with their leaderman and helperrepair pneumatically operated control valves. This is pre-cision work. As a group, they have some of the skills ofpipefitters and some of the skills of electricians.We find that instrument repairmen constitute a well-definedand functionally cohesive craft group of a type which the Boardhas found appropriate for the purposes of collective bargain-ing, and may, if theyso desire,constitute a separate appro-priate unit.9We shall direct separate elections by secret ballot amongthe following groups of employees at the Employer's Baytown,Texas, plant, including leadermen, helpers, trainees, andapprentices in each group, but excluding therefrom all otheremployees and supervisors as defined in the Act:Group 1, all pipefitters, excluding insulators and salvage-men; group 2, all welders; group 3, all instrument repairmen.Ifamajority of the employees in any of the voting groupsvote for the Petitioner, they will be taken to have indicatedtheir desire to constitute a separate appropriate unit, and theRegional Director conducting the election among these em-ployees is instructed to issue a certification of representa-tives to the Petitioner for such unit, which the Board, underthese circumstances, finds to be appropriate for the purposesof collective bargaining. If a majority in any of the groupsvote for the Intervenor, they will be taken to have indicatedtheir desire to remain in the existing larger unit, and theRegional Director conducting the election will issue a certi-fication of results of election to that effect.[Text of Direction of Elections omitted from publication.]Member Peterson,dissenting:The record in this case reveals that there has been a suc-cessful 10-year bargaining history of representation of theinstrument repairmen, pipefitters, and welders in an overallunit; the Employer'soperationsare highly integrated; thereisnothing to indicate that the proposed craft groups main-tained their identity as such during the period of bargainingon a more comprehensive basis; and thereis noevidence thatthe Petitioner had obtained membership among the allegedcraft employees before the establishment of the broader unit.Under the circumstances, and for the reasons more fully setforth in my dissenting opinion in the Hamilton case," I woulddismissthe petitions.8Cf.ArmstrongCork Company, 100 NLRB 1163, and GlobeSteelTubes Co., 101 NLRB772.9McCarthy Chemical Company, 98 NLRB 1084,and cases cited therein.10W. C.Hamilton and Sons,104 NLRB 627.